Citation Nr: 0124228	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-23 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than January 19, 
2000, for the assignment of a 10 percent disability rating 
for service-connected bilateral hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Jackson, Mississippi, that denied the above claims.

The issue of entitlement to service connection for a 
gastrointestinal disorder is the subject of the remand 
immediately following this decision.

In April 2000, the United States Court of Appeals for 
Veterans Claims (Court), on de novo review, affirmed a May 
1999 Board decision that the veteran's claim for service 
connection for a back condition was not well grounded.  In a 
statement received at the RO in May 2001, the veteran asked 
for a "review" of that decision under "the new law the 
Congress passed last year concerning the issue of well 
grounded claims."  The veteran is seeking to have his claim 
of entitlement to service connection for a back disorder 
readjudicated under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  This issue is referred to the 
RO for adjudication, pursuant to VAOPGCPREC 3-2001.


FINDINGS OF FACT

1.  The veteran filed a claim for a compensable disability 
rating for his service-connected hearing loss on January 19, 
2000.

2.  In June 2000, the RO granted a 10 percent rating for 
bilateral hearing loss, effective from January 19, 2000. 

3.  There is no medical evidence in the claims file 
reflecting an increase in the degree of impairment warranting 
the assignment of 10 percent rating for the veteran's 
bilateral hearing loss for the period from January 19, 1999, 
to January 19, 2000. 

4.  By a July 1997 decision, the Board denied service 
connection for a gastrointestinal disorder.  

5.  Evidence submitted since the July 1997 Board decision 
denying service connection for a gastrointestinal disorder is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 19, 2000, is not 
warranted for the assignment of a 10 percent rating for 
service-connected bilateral hearing loss.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1), (2) 
(2001).

2.  The July 1997 Board decision denying service connection 
for a gastrointestinal disorder is final.  38 U.S.C.A. 
§ 7103(a) (West Supp. 2001); 38 C.F.R. § 20.1100 (2001).

3.  Evidence submitted since the July 1997 Board decision 
denying service connection for a gastrointestinal disorder is 
new and material; thus, the requirements to reopen the claim 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records are not available and 
are presumed destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  Surgeon General's Office 
records disclose that he was treated for gastroenteritis in 
February 1945.  His was awarded the Purple Heart and the 
Silver Star.

In October 1952, the veteran was hospitalized at the VA 
Medical Center (VAMC) in Memphis, Tennessee, with an 
admission diagnosis of possible bleeding ulcer.  The 
discharge diagnosis was no disease of the upper alimentary 
tract.

In September 1993, the veteran claimed entitlement to service 
connection for defective hearing.  The RO denied the claim in 
February 1994 and the veteran appealed.

In April 1995, the veteran claimed entitlement to service 
connection for a stomach disorder.  The RO obtained his 
private treatment records from Edward K. Gore, M.D.  These 
records showed that he complained of stomach pain in December 
1973.  In October 1989, he reported intermittent diarrhea for 
two months.  The assessment was rule out diverticulitis.  
Fecal occult blood was positive.  In February 1990, the 
veteran was diagnosed as having irritable bowel syndrome.  

The RO also obtained the veteran's private treatment records 
from IMA Foundation showing that he gave a history of 
irritable bowel symptoms, stomach ulcers, spastic colon, and 
alternating diarrhea/constipation in January 1996.  Abdominal 
examination was unremarkable.  No gastrointestinal disorder 
was diagnosed.  

The RO denied entitlement to service connection for a stomach 
disorder in May 1996.  The veteran appealed the RO's decision 
to the Board.

In July 1997, the Board granted entitlement to service 
connection for hearing loss and denied entitlement to service 
connection for a gastrointestinal disorder on the basis that 
there was no competent evidence of a current gastrointestinal 
disorder.

The veteran was afforded a VA audiological examination on 
February 20, 1998.  Annual hearing evaluations were 
recommended.

The RO implemented the Board's decision granting service 
connection for bilateral hearing loss in March 1998.  On the 
basis of the February 1998 VA audiological examination, a 
noncompensable evaluation was assigned, effective from 
September 17, 1993.  The veteran appealed the RO's decision 
to the Board.  In May 1999, the Board denied entitlement to a 
compensable disability rating for service-connected bilateral 
hearing loss.

In a statement received at the RO on January 19, 2000, the 
veteran requested entitlement to a higher rating for hearing 
loss.  He stated that in February 1998 it was recommended 
that he undergo annual audiological evaluations and that it 
had been nearly two years since his last evaluation.  He 
requested that he be scheduled for a VA examination.  He was 
afforded a VA audiological examination in May 2000.

Based upon the May 2000 audiometric testing results, in June 
2000 the RO granted entitlement to a 10 percent disability 
rating for service-connected bilateral hearing loss, 
effective from January 19, 2000, the date of the veteran's 
claim.

In July 2000, the veteran sought to reopen his claim for 
service connection for a gastrointestinal disorder.  He 
provided private treatment records from Joe Bailey, M.D. 
(North Mississippi Health Services) showing findings of 
diverticulosis, lower esophageal ring, hiatal hernia, 
gastritis with ulceration, and duodenitis with ulceration.  

In July 2000, the veteran also requested entitlement to an 
effective date earlier than January 19, 2000, for the 
assignment of a 10 percent disability rating for service-
connected hearing loss.  He stated that he was entitled to an 
effective date of February 20, 1999, because he should have 
been afforded a VA examination on that date as recommended by 
the VA examiner in February 1998.  He said that had he been 
examined on the date, he felt certain that he would have been 
in the 10 percent bracket. 


II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Additional development of the petition to reopen a claim for 
service connection for a gastrointestinal disorder is not 
necessary as the Board herein resolves that claim in the 
veteran's favor.  

VA has fulfilled the notice and duty to assist requirements 
as they pertain to the claim for an effective date earlier 
than January 19, 2000, for the assignment of a 10 percent 
disability rating for service-connected hearing loss.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  For instance, the veteran was 
notified of the information necessary to substantiate his 
claim by means of the discussion in the September 2000 rating 
decision and October 2000 statement of the case.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Additionally, the veteran has not identified any additional 
unobtained evidence that could be relevant to the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  He reported that he had not had a VA 
audiological examination since February 1998 and did not 
report receiving any private treatment for hearing loss.  Nor 
did he indicate that he filed a claim for a higher rating 
prior to January 19, 2000.  A VA examination is not warranted 
because a current examination would not be relevant to the 
severity of the veteran's hearing loss disability prior to 
January 2000.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  
There is more than sufficient evidence of record to decide 
this claim properly and fairly. 

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


B.  Entitlement to an effective date earlier than January 19, 
2000, for the assignment of a 10 percent disability rating 
for service-connected hearing loss

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2001).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98.

Moreover, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
stated in Harper that the phrase "otherwise, date of receipt 
of claim" in paragraph (2) of the regulation "refers to the 
situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See Harper, 10 Vet. App. at 126; see 
also VAOPGCPREC 12-98 at 3.  Such an increase must still 
exist at the same level of severity presently, of course, 
because VA compensation is awarded for present or current 
levels of disability and not for disability that existed in 
the past but no longer exists currently.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of receipt of the claim for increased rating as well as (2) a 
review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Hazan, 10 Vet. 
App. at 521.

With regard to determining the date of receipt of claim, the 
veteran was denied entitlement to a compensable disability 
evaluation for his hearing loss by means of the May 24, 1999, 
Board decision.  Since he did not appeal to the Court and 
reconsideration has not been ordered in this case, the May 
1999 Board decision is final.  See 38 U.S.C.A. §§ 7103(a) and 
7104(a) (West Supp. 2001). 

The veteran submitted his claim for an increased disability 
rating for hearing loss to the RO on January 19, 2000.  See 
38 C.F.R. § 3.1(p) (2001).  No additional medical evidence 
showing treatment for hearing loss was provided until May 
2000, when the veteran was examined by VA.  There is no 
medical evidence of record showing that a compensable rating 
was warranted for hearing loss within a year prior to receipt 
of claim for an increase on January 19, 2000, i.e., as early 
as January 19, 1999.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85 (2001); see also Hazan, 10 Vet. App. at 521 
(holding that, at the time that new evidence was received 
which constituted a claim for an increase, the question 
before the Board was:  On the basis of that evidence and all 
prior evidence, when was an increase in disability 
"ascertainable"?).  The only new medical evidence submitted 
in conjunction with the veteran's claim was the May 2000 
examination report, and this was the basis for the assignment 
of the 10 percent rating.  The veteran stated that he had not 
had any additional audiological evaluations since 1998. 

The veteran's lay contentions offered in conjunction with 
this claim, including that his hearing loss was severe enough 
to warrant a 10 percent rating in February 1999, cannot serve 
as a basis for the assignment of an earlier effective date.  
His statements are not competent because there is no 
indication that he possesses the requisite medical knowledge 
or education to provide such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations rendered from audiometric evaluations.  See 
38 C.F.R. § 4.85 (2001); see also Lendenman v. Principi, 3 
Vet. App. 345 (1992).  In the absence of audiometric testing 
results, such a determination cannot be made. 

Therefore, the preponderance of the evidence is against the 
assignment of an effective date earlier than January 19, 
2000, for the assignment of a 10 percent rating for bilateral 
hearing loss.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).


C.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In addition, service connection for peptic ulcer disease may 
be established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2001); 38 C.F.R. § 20.1100 (2001).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's claim was received in 
July 2000 and therefore the amendment is not applicable to 
his claim.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  In July 1997, the Board denied 
the claim on the grounds that the veteran had not provided 
competent evidence of a current gastrointestinal disorder.  
Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

The evidence received subsequent to July 1997 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence has been received.  The veteran 
provided post-service medical evidence showing diagnoses of 
diverticulosis, lower esophageal ring, hiatal hernia, 
gastritis with ulceration, and duodenitis with ulceration in 
2000.  This evidence bears directly and substantially upon 
the specific matter under consideration and was not 
considered by the Board in its July 1997 decision.  
Therefore, the additional medical records are so significant 
that they must be considered in order to fairly decide the 
merits of this claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  Additional development by the RO is 
needed before the Board can proceed to adjudicate the 
veteran's claim for service connection for a gastrointestinal 
disorder on the merits.


ORDER

Entitlement to an effective date earlier than January 19, 
2000, for the assignment of a 10 percent rating for service-
connected bilateral hearing loss is denied.  

New and material evidence having been presented, the claim of 
entitlement to service connection for a gastrointestinal 
disorder is reopened.  To this extent only, the appeal is 
granted.


REMAND

Service connection for a gastrointestinal disorder 

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that he is afforded every possible consideration.

The veteran's service medical records disclose that he was 
diagnosed as having gastroenteritis in 1945.  He is currently 
diagnosed as having diverticulosis, lower esophageal ring, 
hiatal hernia, gastritis with ulceration, and duodenitis with 
ulceration. 

VA has a duty to obtain a medical opinion when such opinion 
is necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  
A medical opinion is necessary when the evidence of record 
contains competent evidence that the veteran has a current 
disability and indicates that disability may be associated 
with the veteran's active military service, but does not 
contain sufficient medical evidence to render a decision. 

Here, the record does not contain sufficient medical evidence 
to support the veteran's claim that his current 
gastrointestinal disorder(s) arose during or is attributable 
to his military service.  Whether a disease was manifest in 
service or may be attributable to a disease or injury in 
service is a question requiring medical expertise.  
Accordingly, the veteran should be afforded a VA examination 
in order to obtain an opinion as to whether his current 
gastrointestinal disorder may be associated with his active 
military service. 

Additionally, potentially relevant medical records have not 
been obtained by the RO.  For example, the claims file 
contains a Record of Hospitalization showing that the veteran 
was hospitalized at the Memphis VAMC in October 1952 for 
treatment of stomach problems.  However, the actual 
hospitalization report and progress notes are not of record.  
The RO should obtain these records on remand.  See 
38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-45631 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered).

Review of the claims file further reveal that the veteran was 
treated by a stomach specialist and underwent testing, i.e., 
endoscopy, in Tupelo in 1990.  He has reported receiving 
treatment from Dr. Bailey as early as 1996.  These records, 
likewise, should be obtained on remand.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-45631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide the names, 
addresses, approximate dates of 
treatment, and appropriate releases for 
the treatment records of all private care 
providers who treated the him for any 
gastrointestinal problems since his 
separation from service, including, but 
not limited to, the specialist that 
treated him in Tupelo in 1990 and Joe 
Bailey, M.D. (North Mississippi Health 
Services).

2.  Ask the veteran to provide the names 
of any VA medical facilities at which he 
received treatment or evaluation for 
gastrointestinal problems since his 
separation from service.  

3.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Obtain any 
additional VA treatment records reflecting 
treatment of the veteran, including the 
October 1952 hospitalization report and 
progress notes from the Memphis VAMC.  

4.  If any development pursuant to 
information or releases provided by the 
veteran is unsuccessful, notify the 
veteran of what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken. 

5.  Once the foregoing has been 
accomplished to the extent possible, and 
the records have been associated with the 
claims file, schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted, and 
the examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current gastrointestinal 
disorder.  The examiner should state 
whether it is at least as likely as not 
that any current gastrointestinal disorder 
had its onset during active service or is 
related to any in-service disease or 
injury.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Thereafter, review the claims folder 
and ensure that all of the foregoing has 
been completed.  Ensure specifically that 
the medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.

8.  Readjudicate the veteran's claim on 
appeal.  Then, if the decision with 
respect to the claim on appeal remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

